In a claim to recover damages for personal injury, the claimant appeals from a judgment of the Court of Claims (McCabe, J.), dated March 14, 1986, which dismissed his claim, after a nonjury trial, for failure to make out a prima facie case.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with Judge McCabe that the claimant failed to establish a prima facie case of negligence against the defendant and that the doctrine of res ipsa loquitur has no application to the facts of this case. Thompson, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.